Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
Claim(s) 18,22-24,35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soller et al (2011/0205535).
18. (Currently Amended) A sensor that detects a heart rate and[[/or]] a blood oxygen
content, comprising a radiation source and a photodetector, (see at least figure 1a which shows photodetector 12 and rows of LEDs 14a,14b,16a-16f) wherein the radiation source
comprises a light-emitting diode array, the light-emitting diode array comprises a plurality of
emission regions, the emission regions each comprise a first light-emitting diode and a second
light-emitting diode, (the radiation sources are LEDs, see at least ¶146)  the first light-emitting diode comprises a first wavelength, the second light-
emitting diode comprises a second wavelength, (the LEDs have different wavelengths, see at least ¶146) and a distance between the first light-emitting
diode and the second light-emitting diode within the emission regions is 100 micrometers or less, (the distance between the LEDs is 100 micrometers of less, see at least figure 1a)
and the first wavelength is in a range of 550 to 590 nanometers so that the first light-emitting
diode emits green light and the second wavelength is greater than 800 nanometers so that the
second light-emitting diode emits infrared radiation. (there can be a plurality of light sources, for example at least six, see at least 1147, and each LED can emit radiation having different central wavelengths and/or spectral bandwidths, see at least ¶146.  Further, at least ¶160 teaches one of the wavelengths can be greater than 800nm, and another of the wavelengths can be 600 nm, for example.  The bandwidth from each source can be 15nm,20nm, etc.  or more, see at least ¶157,160.  Thus, a central wavelength of 600nm, with a bandwidth of 50nm, for example, would give a range of wavelengths of 550nm-650nm.  Thus, the source will be emitting wavelengths where some of the wavelengths are within the range of 550-590nm.  

Re claims 22-24,35, see office action of 3/4/22.



Claim Rejections - 35 USC § 103
Claim(s) 20,21,25,26,38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Anc (2012/0248479).
Re claims 20,21,25,26, see office action of 3/4/22.


38.  (New) The sensor according to claim 21, wherein the first wavelength is around 570 nanometers, and the quantum dots of the first conversion element are cadmium selenide
quantum dots comprising a diameter of 3.0 to 3.5 nanometers or indium phosphide quantum dots comprising a diameter of 1.8 to 2.2 nanometers for the green light. (Soller is silent as to quantum dots.  However, Anc teaches cadmium selenide quantum dots with an average diameter of 3.3nm, see at least ¶22. It would have been obvious to use such dots since the results would have been predictable.)



39. (New) The sensor according to claim 21, wherein the quantum dots of the second conversion element are indium arsenide quantum dots comprising a diameter of 3.0 to 6.0 nanometers or lead selenide quantum dots comprising a diameter of greater than 5.0 nanometers or copper indium phosphide quantum dots comprising a diameter of 2.5 to 5.8 nanometers for the infrared radiation. (Soller is silent as to quantum dots.  However, Arc teaches indium arsenide quantum dots, see at least ¶32.  Further, at least ¶18 of Arc teaches that the quantum dots are not limited to indium phosphide, and that the average diameter is 3.0nm.  It would have been obvious to use indium arsenide quantum dots with a diameter of 3-6 nm since the results would have been predictable.)

40. (New) The sensor according to claim 26, wherein the quantum dots of the third conversion element are cadmium selenide quantum dots comprising a diameter of 7.5 to 8.5 nanometers indium phosphide quantum dots comprising a diameter of 2.8 to 3.2 nanometers for the red light. (Soller is silent as to quantum dots.  However, Anc teaches indium phosphide quantum dots with an average diameter of 3.0 nm, see at least ¶18. It would have been obvious to use such dots since the results would have been predictable.)

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Blanken (2018/0235525).
See office action of 3/4/22.






Claim(s) 29,30,31,36,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535).
See office action of 3/4/22.


Allowable Subject Matter
Claim 32,33 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792